           Case 1:19-cv-01309-EDK Document 6 Filed 09/19/19 Page 1 of 1




               JII tり   2復■it2b       5tttt2メ     Court ot∫ 2b2T,I CIコ imメ
                                                (Pro Se)



 JOI‐   INNY J.BEALS,

                          Plainti範
                                                                  No。   19‑1309C
          V.
                                                                  (Filed:Scptembcr 19,2019)

 THE UNITED STATES OF AMERICA,                                          Received̲uscFc

                         Defendant.
                                                                          SEP i 9 20i9



                                               ORDER
          PlaintiffJo血 yJ.Bcals,appearing pro sc,has info.1..cd thc COurtthat he secks tO

voluntarily dismiss this case.See Docket No.5.Rule 41(の
                                                               (1)(A)(i)OfthC Rules ofthc COurt of

Fedcral Clairns provides that a plaintiff̀̀may dislniss an actiOn without a court order by flling..


.a noticc ofdisllnissal before the Opposing party scwcs an answer,a rnotion fOr sllmlnary

judgment,or a motion fOrjudgment on the administrat市 c recOrd."The Court construes Mr.

Beals's flling to be such a notice.TherefOre,the Clerk is directed tO IDISRttISS IⅥ
                                                                                      r.Beals's

complaint withOut prttudiCe pllrsuanttO RCFC 41(a)(1)(A)(i).



         IT IS S0 0RDERED.



                                                       ELAINE D.KAPLAN
                                                       Judge
